DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 were pending and were rejected in the previous office action. Claims 1-4, 6-10, 14, 18, and 22 were amended in the reply filed 7/14/2021. Claims 1-25 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
Response to Arguments
35 USC § 112(f):
Applicant has amended claim 1 to recite “at least one processor…” and removed the language which previously invoked 112(f). Therefore the previous 112(f) claim interpretation no longer applies. 
35 USC § 101: 
Applicant’s arguments with respect to the § 101 rejection of claims 1-25 (pgs. 11-12 of remarks filed 7/14/2021) have been fully considered but they are not persuasive. 
Applicant first argues that “[T]he claims recite significantly more than any abstract idea upon which they might touch as evidenced by the fact that no art of record discloses or suggests the amended features in the independent claims. Thus, the claims necessarily recite an improvement in the field of delivery vehicle routing, for example.” See pg. 12 of remarks. 
However, the examiner respectfully disagrees (even if the claims were novel and non-obvious) because “[T]he search for an inventive concept should not be confused with a novelty or non-obviousness determination” and “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").” See MPEP 2106.05. 
The examiner further notes that even if assuming, arguendo, that the claims recited an improvement in the field of delivery vehicle routing, the identified improvements argued by applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology, therefore the claims do not propose a technological solution or improvement.
Next, applicant argues that “[T]o support an assertion that claims are directed to an abstract idea without significantly more, an Office Action must include (1) a citation to a statement made in the specification, or during prosecution, that demonstrates that the additional 
However, the examiner respectfully disagrees. Applicant incorrectly applies this analysis, as the four types of evidence discussed above and mentioned in the Berkheimer memo only apply to elements in which the examiner has explicitly characterized as well-understood, routine, and conventional. The examiner again reminds applicant that the well-understood, routine, and conventional analysis and requirement for support/evidence outlined in Berkheimer in merely one of a plurality of Step 2B considerations in the subject matter eligibility analysis that may be relied upon to determine that the claims do not recite anything that amounts to significantly more. As indicated in the previous § 101 rejection and the current § 101 rejection below, it was determined by the examiner that the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) using generic computer components, and the evidence discussed in the Berkheimer memo does not apply. The examiner did not specifically characterize any element as well-understood routine and conventional in the previous action, therefore, Applicant's arguments pertaining to the evidential requirements discussed in the Berkheimer memo do not apply and are not persuasive.
The § 101 rejection of claims 1-25 is maintained. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-25 (pgs. 12-13 of remarks filed 7/14/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below under § 103 in response to applicant’s amendments. Please see the updated § 103 rejections of claims 1-25 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 10, and 18 recite processes for managing collection from and delivery to one or more areas in a vehicle as a collection-delivery destination of an item, comprising the steps of accepting a request for collection of the item from the area(s) and delivery of the item to the area(s), acquiring parking position information and attribute information, the parking position information being related to a position of a designated vehicle, the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked, and the designated vehicle being a vehicle designated as the collection-delivery destination of the item; and determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information, the parking position being a position where the designated vehicle is parked in the parking lot, wherein the attribute information 
(Step 2A Prong One) The limitations of claims 1, 10, and 18 taken as a whole recite processes for managing the collection and delivery of items to/from a vehicle by determining if a delivery vehicle is able to deliver to the parking position of the vehicle – which under the broadest reasonable interpretation, amounts to a commercial interaction (i.e. a process for managing a delivery service to the vehicle). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the claims as a whole recite a process that revolve around the performance of a commercial interaction (determining if a delivery vehicle is able to deliver to the parking position of the vehicle as part of a package delivery), the limitations of claims 1, 10 and 18 fall into the “certain methods of organizing human activity” grouping of abstract ideas.
(Step 2A Prong Two) 
(Step 2B) Claims 1, 10, and 18 do not recite anything that amounts to significantly more than the recited abstract idea, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims merely recite instruction to apply the abstract idea using a generically recited computer and computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, and “a non-transitory storage medium storing a program” and “a circuitry” of claim 18). Mere instructions to apply the abstract idea using generic computer components does not amount to an inventive concept or add anything significant to the claims. Considering the additional elements alone, or in an ordered combination does not change the analysis above and does not add anything that amounts to significantly more to the claims. 
 (Dependent claims 2-9, 11-17, and 19-25)  Dependent claims 2-9, 11-17, and 19-25 recite steps which further describe the abstract idea for managing the collection/delivery of items to/from a vehicle recited independent claims 1, 10, and 18 - such as output of a determination whether the vehicle will be able to arrive (claim 2),  determine whether the collection/delivery will be carried out (claims 3, 11, and 19), further identifying route information and describing the attribute information (claims 4-6, 12-14, 20-22), and identifying nearby parking and inquiring whether the vehicle can be moved or if additional expenses are approved for the delivery (claims 7-9, 15-17, and 23-25). Therefore the dependent claims also fall under the “certain methods of organizing human activity” grouping of abstract ideas. The only additional elements presented within the dependent claims is the “terminal of a requesting user” of claims 7-9, 15-17, and 23-25 which is involved in inquiring the user for approval – however, merely using a terminal for receiving an inquiry only links the performance of the abstract idea to a particular technological environment 
Therefore, claims 1-25 are ineligible under § 101 as they are directed to an abstract idea without reciting anything that amounts to significantly more. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6, 10-12, 14, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), and further in view of US 20160012726 A1 to Wang. 

Claim 1: Wiechers teaches: 
An information system that manages collection from and delivery to one or more areas in a vehicle that can be used as a collection-delivery destination of an item (Wiechers: ¶ 0006-0010 and ¶ 0044 showing autonomously delivering and/or collecting one or more shipments to/from a customer vehicles using a distribution vehicle, i.e. delivery vehicle), the information system comprising [at least one processor configured to…] 
acquire parking position information and attribute information (Wiechers: ¶ 0047 after the customer vehicle determines GPS location, the distribution vehicle receives the transmitted GPS information of the vehicle in a parking lot, which may have restricted access; as per ¶ 0048 “access authorization is preferably transmitted to the distribution vehicle 2 by the customer”, which amounts to attribute information for accessing the parking lot; ¶ 0044 also showing the distribution vehicle receiving information relating the vehicle locations to which shipments need to be delivered and/or collected), 
the parking position information being related to a position of a designated vehicle (Wiechers: ¶ 0044, ¶ 0047 as cited above showing the position information is the position information of the customer vehicle), the attribute information being related to an 
and the designated vehicle being a vehicle designated as the collection-delivery destination of the item (Wiechers: ¶ 0044-0047 the delivery destination is the customer vehicle, with ¶ 0044 stating “The locations at which shipments 1 are intended to be delivered or collected may at least partially be customer vehicles 4”); and
determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information (Wiechers: ¶ 0046, ¶ 0048-0049 and ¶ 0037-0039 showing the delivery vehicle can enter the parking lot and approach the specific vehicle parking position; Note: Under the broadest reasonable interpretation of the claim “determine whether a delivery vehicle carrying the item will be able to arrive at a parking position” – a number of items would read on a determination that a vehicle can arrive at a location. For example, by virtue of arriving at the vehicle, or providing any type of guidance to the location, it is necessarily determined that the vehicle can arrive at the particular location), 
the parking position being a position where the designated vehicle is parked in the parking lot (Wiechers: ¶ 0028, ¶ 0046-0049 showing the position is a vehicle’s position parked within a parking lot), 

To the extent that Wiechers is silent as to “at least one processor configured to…” perform the claimed vehicle delivery functions, Habbaba teaches that a computing device including one or more processors and memory devices may be used to perform the various functions of a delivery 

With respect to the following limitation, Wiechers described the process for performing the delivery/collection of the item to/from a customer vehicle as seen above, but is silent regarding a request for the item delivery/collection with the customer vehicle. However, Habbaba teaches: 
accept a request for collection of the item from the one or more areas and delivery of the item to the one or more areas (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of a customer order for an item to be delivered to the customer vehicle of Habbaba in the vehicle delivery system of Wiechers with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide extreme convenience of delivery to a vehicle” (Habbaba: ¶ 0030) and “delivery of an item or package to vehicles, whether attended or unattended, may provide for convenience to owners” (Habbaba: ¶ 0010). 

With respect to the remaining limitation: 
wherein the attribute information includes information on weight limitations imposed on the vehicle that approaches the parking position 
	Wiechers, as seen above, teaches attribute information relating to a parking lot that restricts access to the ability of a delivery vehicle to enter a parking area to deliver the package to a customer vehicle , i.e. approach the vehicle by entering the garage (Wiechers: ¶ 0048 showing access information is necessary for the vehicle to enter the parking lot/garage), but Wiechers/Habbaba do not explicitly teach that the attribute information indicating whether or not a vehicle can enter a parking area includes weight limitations imposed on the vehicle. However, Wang teaches that an entry limitation for a parking garage for determining whether or not a vehicle can enter the parking garage include an acceptable weight (Wang: ¶ 0074 “Owners and authorized managers of commercial parking garages may register parking related information for the private parking garage…The parking related information comprises a parking space acceptable weight”; also see ¶ 0115-0016 showing parking garage information including weight restrictions) in comparison to the weight of the vehicle (Wang: ¶ 0094 “The size of the vehicle may be useful when determining whether a certain vehicle driven by a user can be park at specific locations, such as indoor or outdoor parking facilities and/or be directed to locations where the vehicle may be legally parked according to their overall size, height and weight”). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included parking garage attribute information including a weight restriction on vehicles as a factor in determining whether a vehicle may enter the parking garage of Wang in the vehicle delivery system of Wiechers/Habbaba with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the drivers would benefit from being made aware of the various options for on-street and off-street parking to make informed decisions in order to park where there is legal parking” (Wang: ¶ 0008) and in order to address the problem that “it is therefore often that the drivers accidentally or unknowingly commit parking violations due to a lack of alternative parking options. The drivers spend an exorbitant amount of time trying to find a legal parking space by randomly driving around, which causes more traffic congestion” (Wang: ¶ 0006). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 2: Wiechers/Habbaba/Wang teach claim 1. With respect to the following limitation, while Wiechers teaches causing opening of the customer vehicle when it arrives (Wiechers: ¶ 0046), to the extent that Wiechers does not explicitly teach the following, Habbaba does teach: 
wherein the at least one processor is configured to output a result of determination indicating whether the delivery vehicle will be able to arrive at the parking position (Habbaba: ¶ 0042 “When a delivery vehicle 106 arrives at or near a location of the receiving vehicle 104, the receiving vehicle 104 may transmit information to communicate with the delivery vehicle” and “confirm that the receiving vehicle 104 is the delivery target or that the delivery vehicle has arrived at a location of the receiving vehicle”; also ¶ 0044-0045 showing instructions for arriving at the location of the receiving vehicle and ¶ 0047 “Upon arriving at a location of the receiving vehicle 104, the delivery vehicle 106 or delivery device 120 authenticates and authorizes delivery to the receiving vehicle”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the instructions for arriving at and confirmation of arrival near or at the receiving vehicle of Habbaba in the vehicle delivery system of Wiechers/Habbaba/Wang, for the same reasons described in claim 1 above and with the motivation that “Pinpointing the location of a specific vehicle in a parking lot can be extremely difficult, for delivery drivers or even for vehicle owners. Especially with the introduction of the vehicle delivery service, finding a vehicle in a timely manner may result in financial advantage because the cost of delivery may be reduced” (Habbaba: ¶ 0028).

Claim 3: Wiechers/Habbaba/Wang teach claim 1. With respect to the following limitation, Wiechers teaches authorization of access to the vehicle for delivery and/or collection (Wiechers: ¶ 0050-0052), which would indicate to one of ordinary skill in the art a result in which the delivery vehicle was able to arrive at the vehicle parking position. However, to the extent that Wiechers does not explicitly teach the following limitation entirely, Habbaba does teach: 
wherein the at least one processor is configured to determine whether the collection from and delivery to the areas will be carried out based on a result of determination indicating whether the delivery vehicle will be able to arrive at the parking position (Habbaba: at least ¶ 0047 “the delivery service system 102 dispatches a delivery vehicle...The delivery vehicle 106 navigates to a location of the receiving vehicle at 312. Upon arriving at a location of the receiving vehicle 104, the delivery vehicle 106 or delivery device 120 authenticates and authorizes delivery to the receiving vehicle 104 at 314. In response to authenticating/authorizing delivery with the delivery vehicle 106 or delivery device 120, the receiving vehicle 104 allows access to a delivery compartment (such as a trunk)”, i.e. the authorization to carry out the delivery occurs in response to determination that the delivery vehicle arrives at the parking position of the receiving vehicle)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the authentication for completing the delivery/collection of the package into the vehicle of Habbaba in the vehicle package delivery system of Wiechers/Habbaba/Wang with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Taking into account the large size of many shopping malls or parking garages, Applicants have recognized that having an easy, fast, and intuitive way to pinpoint the location of the 

Claim 4: Wiechers/Habbaba/Wang teach claim 1. Wiechers, as modified above, further teaches: 
wherein the at least one processor is configured to: identify route information between the delivery vehicle and the parking position based on the parking position information (Wiechers: ¶ 0044 and ¶ 0047-0048 showing determining a route for the distribution vehicle, i.e. delivery vehicle, to the customer vehicle location; also ¶ 0025 and ¶ 0037-0039; also note that Habbaba teaches navigation instructions to the position of the receiving vehicle in ¶ 0021, ¶ 0024, ¶ 0029, ¶ 0044); and 
determine whether the delivery vehicle will be able to arrive at the parking position based on at least one of the route information and the attribute information (Wiechers: ¶ 0044, ¶ 0047-0048 above showing following the route and showing the guide unit may guide the vehicle to the customer vehicle, while using the access information in ¶ 0048 to access the parking lot in which the customer vehicle is located)

Claim 6: Wiechers/Habbaba/Wang teach claim 1. Wiechers, as modified above, further teaches: 
wherein the attribute information further includes at least one of information on necessity of permission for the vehicle to approach the parking position (Wiechers: ¶ 0048 showing received access information for accessing the parking lot in which the customer vehicle is located, i.e. the access information provided by the customer is necessary for the vehicle to enter the parking lot/garage), information on height limitations imposed on the vehicle approaching the parking position, and information on expense incurrence 

Claim 10: See the rejection of claim 1 above reciting analogous limitations (noting that Habbaba is cited as teaching a computing device including one or more processors and memory devices may be used to perform the various vehicle delivery system functions ¶ 0052-0059, Fig. 6)
Claims 11/19: See the rejection of claim 3. 
Claims 12/20: See the rejection of claim 4. 
Claims 14/22: See the rejection of claim 6 above. 

Claim 18: See the rejection of claim 1 above reciting analogous limitations (noting that Habbaba is cited as teaching a computing device including one or more processors executing system functions stored as instructions on computer-readable media in Habbaba: ¶ 0052-0059 and Fig. 6). 

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20160012726 A1 to Wang, and even further in view of US 20030125963 A1 to Haken.

Claim 5: Wiechers/Habbaba/Wang teach claim 4. With respect to the limitation: 
wherein the route information includes at least one of traffic regulation information on a route between the delivery vehicle and the parking position and traffic restriction information on the route between the delivery vehicle and the parking position


Claims 13/21: See the rejection of claim 5 above. 

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20160012726 A1 to Wang, even further in view of US 20200074396 A1 to Boccuccia et al. (Boccuccia), and even further in view of US 20180186333 A1 to Santiano et al. (Santiano). 

Claim 7: 
wherein the at least one processor is configured to identify a nearby parking lot near to the parking lot in which the designated vehicle is parked; and 
inquire of a terminal of a requesting user whether the designated vehicle can be moved to the nearby parking lot, 
While Wiechers/Habbaba/Wang teach delivery to a vehicle within a parking lot as seen in claim 1 above, they do not explicitly teach identifying a nearby parking lot near the parked vehicle and inquiring about movement of the vehicle. However, Boccuccia teaches identifying one parking area nearby another in which the vehicle is parked (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identifying proximity of one parking area to another of Boccuccia in the vehicle package delivery system of Wiechers/Habbaba/Wang with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide additional opportunities for the customer vehicle 112 to rendezvous with the delivery service vehicle 106 to receive the parcel 104” (Boccuccia: ¶ 0035). 
Still, while Wiechers/Habbaba/Wang/Boccuccia teach the relocation by the vehicle from one parking location to another to dynamically update the delivery to the vehicle (see Boccuccia above), they do not explicitly teach that the movement of the vehicle involves inquiring the user to move the vehicle, or inquiring the user for permission to move the vehicle. However, Santiano teaches inquiring and receiving permissions via an electronic key from the user to operate the user’s vehicle (Santiano: ¶ 0037 showing inquiry confirming an electronic key should be sent to the user, which as per ¶ 0044-0047 allows operation of the vehicle; also see ¶ 0033, ¶ 0046, ¶ 0049 showing key requests sent from user to vehicle owner). At the time the invention was filed, 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Wang/Boccuccia/Santiano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 8: Wiechers/Habbaba/Wang teach claim 1. With respect to the following limitations 
wherein the at least one processor is configured to identify a nearby parking lot near to the parking lot in which the designated vehicle is parked; and 
inquire of a terminal of a requesting user about an approval of issuance of key information used for moving the designated vehicle to the nearby parking lot, 
While Wiechers/Habbaba/Wang teach delivery to a parked vehicle as seen in claim 1 above, they do not explicitly teach identifying a nearby parking lot near the parked vehicle and inquiring about an electronic key for movement of the vehicle. However, Boccuccia teaches identifying one parking area nearby another in which the vehicle is parked (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identifying proximity of one parking area to another of Boccuccia in the vehicle package delivery system of Wiechers/Habbaba/Wang with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “provide additional opportunities for the customer vehicle 112 to rendezvous with the delivery service vehicle 106 to receive the parcel 104” (Boccuccia: ¶ 0035). 
Still, while Wiechers/Habbaba/Wang/Boccuccia teach the relocation by the vehicle from one parking location to another nearby parking lot to dynamically update the delivery to the vehicle (see Boccuccia above), they do not teach that the movement of the vehicle involves inquiring the user to move the vehicle, or inquiring the user for an electronic key to move the 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Wang/Boccuccia/Santiano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15/23: See the rejection of claim 7 above.
Claims 16/24: See the rejection of claim 8 above. 

Claims 9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170024688 A1 to Wiechers in view of US 20190311327 A1 to Habbaba et al. (Habbaba), further in view of US 20160012726 A1 to Wang, and even further in view of US 20160098670 A1 to Oz et al. (Oz).

Claim 9: Wiechers/Habbaba/Wang teach claim 1. With respect to the limitation, Wiechers/Habbaba/Wang do not explicitly teach a requesting user accepting a fee required to deliver to the vehicle, which as per Wiechers/Habbaba/Wang above may be parked in a parking lot. However, Oz teaches: 
wherein the at least one processor is configured to inquire of a terminal of a requesting user about at least one of an approval of an additional expense required to approach the additional fee required to deliver to an alternate destination, i.e. the user’s vehicle, and user submits, i.e. accepts, the order and shipping information via the mobile application; also see ¶ 0111), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included charging an additional fee for the alternate delivery to the user’s vehicle of Oz in the vehicle package delivery system of Wiechers/Habbaba/Wang with a reasonable expectation of success of arriving at the claimed invention, with the motivation to generate additional revenue by charging the user/customer the additional fee (Oz: ¶ 0111). 

With respect to the remaining limitation, while Wiechers is silent regarding the step of the customer actually requesting the collection/delivery, Habbaba teaches (as seen in claim 1 above): 
the requesting user being a user who requests the collection of the item and the delivery of the item (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the user requests collection and/or delivery of the item as taught by in the vehicle delivery system of Wiechers/Habbaba/Wang/Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

Claims 17/25: See the rejection of claim 9 above. 

Conclusion
The following reference is included as relevant to the claimed invention: 
US-20150254611 A1 to Perez (already cited on previous PTO-892) teaches determining whether a parking lot or garage may be used as a delivery stop for a delivery vehicle (Perez: see ¶ 0054-0055, ¶ 0057-0059, ¶ 0068-0069 generally) based on attribute information associated with the parking lot or garage including a cost of a parking reservation at the parking location (Perez: ¶ 0053, ¶ 0055, ¶ 0069 showing information related to available parking reservations including cost of a parking reservation for a given location).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                         

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 13, 2021